Ellis, J.
(concurring) : In the hope that I may be able to state somewhat more clearly than is done in the majority opinion the principles which it seems to me should control, and the rules of construction which I feel bound to follow in this case, I shall undertake to recite my views in relation thereto.
In the dissenting opinion it is said : “Our brethren have brought the principle for which they stand— that of arriving at the intention of the voter — from the old methods.” So far as the statement relates to the writer it is partially true, and if the further charge had been made that we were inclined to hold that we could not abrogate that provision of our present statute which negatively, but by clear implication, requires the intention of the voter to be considered, the position of the two members of the court to which the above quotation applies would have been fully stated. The rule in existence before the adoption of the Australian ballot undoubtedly was that the intention of the voter, when ascertainable by an inspection of the ballot by the election board, or in case of an ambiguous ballot, aided by evidence aliunde in a contest before the courts, should govern. So general was the acceptance of that precept that the few exceptions only served to emphasize its salutary nature and the dominion accorded to it in the states of the union.
In The People v. Cicott, 16 Mich. 282, 97 Am. Dec. 141, the learned judge and text-writer, Mr. Justice Cooley, said:
“All rules of law which are applied to the expression, in constitutional form, of the popular will should *237aim to give effect to the intention of the electors, and any arbitrary rule -which is to have any other effect, without corresponding benefit, is a wrong, both to the parties who chance to be affected by it, and to the public at large. The first are deprived of their offices, and the second of their choice of public servants.”
The doctrine received the cordial support of Judge McCrary, who, in his work on Elections (ch. 14, §480) strongly indorses the opinion of Justice Cooley, from which the foregoing excerpt is taken, and Mr. Paine, in his work on Elections, unqualifiedly approves this interpretation of the law. (Paine, Elect. §538.)
In the case of Clark v. Comm’rs of Montgomery Co., 33 Kan. 202, 6 Pac. 311, 52 Am. Rep. 526, this court held:
“The intention of an elector is to be ascertained from the language of his ballot, read in the light of the circumstances of a public nature surrounding the election at which it is cast; and though his will is not expressed with precision, yet if it is fairly apparent, and can be determined beyond a reasonable doubt, it should be made effectual.”
The important question now presented is whether the rule that where the intention of an elector could be thus ascertained it should be made effectual has been abrogated in this state. It certainly has not been by statute, for the last expression of the legislative will, subject to certain exceptions, continues this principle in force. Section 25 of chapter 129, Laws of 1897, so far as it relates to the subject under discussion, reads as follows :
“If the voter marks more names than there are persons to be elected to an office, or fails to mark the ballot as required by other sections of this act, or uses ink, or a pencil of any other color than black to mark *238his ballot, or if, from any reason, it is impossible to determine the voter’s choice for an office to be filled, his ballot shall not be counted for such office.”
Note the language, “ if, from any reason, it is impossible to determine the voter’s choice for an office to be filled, his ballot shall not be counted for such office.” Ergo, if it be possible “to determine the voter’s choice for an office to be filled/’ his ballot should be counted for such office, unless some other provision of the statute requires its rejection. It is submitted that its vitality has not been impaired by any decision of this court, although my brethren who dissent cite the case of Taylor v. Bleakley, 55 Kan. 1, 39 Pac. 1045, 28 L. R. A. 683, 49 Am. St. Rep. 233, as denying the continuance of the rule. The only proposition authoritatively determined in that case was that the cross-marks should be placed within the squares provided for that purpose, in accordance with a provision of the statute which the majority in this case have respected and treated as mandatory. It could not be abolished by the dictum of a legislative committee whose report related not to a bill recommended for passage. That report was made in a contest case under an existing law and it gave an opinion of such committee as to the construction which it thought should be given the provisions of such law.
It seems to be claimed, however, that the will of the voter is no longer to be considered in those states which have adopted what is known as the Australian-ballot law, although such laws, as enacted in the different states, are widely dissimilar in their provisions, and are still subjected to frequent amendments. With what talismanic power is the mere name “Australian-ballot law ” invested that it may be held to work such a transformation ?
*239It may be profitable to investigate the question whether the salient guides so long and generally followed have been set aside by the adoption of those statutes. The only recognized author upon the Australian-ballot system, in the last edition of his work, said:
“Wherever our statutes do not expressly declare that particular informalities avoid the ballot, it would seem best to consider their requirements as directory only. The whole purpose of the ballot as an institution is to obtain a correct expression of intention ; and if, in a given case, the intention is clear, it is an entire misconception of the purpose of the requirements to treat them as essentials, that is, as objects in themselves, and not merely as means.” (Wig. Aust. Bal. Syst. [2d ed.] 193.)
The same author, continuing, said:
“In the British, Belgian, Canadian and some of the Australian statutes an identifying mark is specially declared to avoid the ballot. This rule has been interpreted in two ways. By some courts it is held to be sufficient if the mark is one by which the voter might be identified. . . . This, of course, results in throwing out a very large proportion of ballots in which informal marks occur, though it is expressly said, as a part of the rule, that ordinary deviations due to awkwardness or carelessness are not to be regarded. The rule has been stated as follows (more liberally than in the cases supra) : ‘ Whenever the court is convinced that the irregularity was the result of awkwardness, or a stiff, heavy or trembling hand, of carelessness, or an attempt to correct a supposed defect or to make a line more clear or more straight— whenever, in short, it appears that the addition to the required cross or the form of the cross or its embellishments are owing to an unskilled hand rather than to a desire to identify one's self — whenever the identification of the voter is rendered impossible by the impossibility of reproducing the same pencil-marks, the vote is good.”
*240The same author, citing with approval the opinion of Mr. Justice Alleyn, in Dionne v. Gagnon, 9 Queb. L. R. 20, said: “According to a second and sounder view, the ballot must itself furnish clear evidence of an improper agreement, such as the voter’s initials, or a mark known to be his,” in order that it may be rejected. (Page 194.)
■ A recent decision of the supreme court of Connecticut, one of the first states in the Union to adopt the Australian ballot, overruled the early case of Talcott v. Philbrick, 59 Conn. 472, 20 Atl. 436, 10 L. R. A. 150, and held as follows :
“Marks upon the face of ballots which appear or are shown to have been made accidentally and not for the purpose of indicating the voter, and changes for the existence of which a reasonable explanation consistent with honesty and good faith either appears upon the face of the ballot or is shown by proof, do not render the ballots void.” (Coughlin v. McElroy, 72 Conn. 99, 43 Atl. 854, 77 Am. St. Rep. 301. See, also, cases cited in note.)
In the case of The State, ex rel. Orr, v. Fawcett, 17 Wash. 188, 49 Pac. 349, it was held:
“It is also undisputed that the elective franchise, though a constitutional privilege and right, must be exercised under such reasonable legislative restrictions as will prevent intimidation, bribery, and fraud, and secure an honest, untrammeled and genuine expression of public sentiment. It is also true, however, that in the absence of constitutional inhibition, all statutes tending to limit the citizen in the exercise of the right of suffrage should be liberally construed in his favor. If his ballot is rejected, it must come within the letter of the prohibition ; and when the statute specifically declares under what conditions ballots shall be rejected, courts should not enlarge those conditions, or make other or different conditions from those expressed in the statute grounds for re*241jecting the ballots. . . . The important thing is to determine the intention of the voter, and to give it. effect.”
In considering a case under the Australian-ballot law, the supreme court of Missouri quoted with approval the following language from a decision of a sister jurisdiction : “All statutes tending to limit the-citizen in his exercise of this right (of suffrage) should' be liberally construed in his favor.” (Bowers v. Smith, 111 Mo. 45, 20 S. W. 101, 16 L. R. A. 754, 33 Am. St. Rep. 491.)
The supreme court of California, in Tebbe v. Smith, 108 Cal. 101, 41 Pac. 454, 29 L. R. A. 673, 49 Am. St. Rep. 68, cited and applied the language just quoted to the marking of a ballot by a voter under the California statute. In a recent case in California it was held that the writing by a voter, on his ballot, of the-party designation of a candidate, after the name, which he has also written in, does notconstitute a distinguishing mark which invalidates the ballot. (Jennings v. Brown, 114 Cal. 307, 46 Pac. 77, 34 L. R. A. 45.) And it was so held because the court said: “It is-quite manifest in this case that the words were not intended as a distinguishing mark,” and, for the reason that the law might be construed as permitting it.
In State, ex rel. Waggoner, v. Russell, 34 Neb. 116, 121, 51 N. W. 465, 467, 15 L. R. A. 740, 33 Am. St. Rep. 625, it was determined :
“It is not every mark by means of which a ballot; might subsequently be identified which is a violation of the statute. The mark prohibited by law is such an one, whether letters, figures, or characters, as shows an intention on the part of the voter to distinguish his particular ballot from others of its class, and not one that is common to and not distinguishable from others of a designated class.”
*242The court in. that case approved of the language hereinbefore quoted from page 193 of the treatise on the Australian-ballot System by Mr. Wigmore.
In Bechtel v. Albin, 134 Ind. 193, 33 N. E. 967, a requirement that the voter should “indicate the candidates for whom he desires to vote by stamping the square immediately preceding their names,” was held to be mandatory. Still, a ticket wherein “the stamp touched slightly the lower side of the square ’ ’ was held to be “in substantial compliance with the law, and as not containing distinguishing marks and mutilation.”
The supreme court of Colorado, in the recent case of Nicholls v. Barrick, 27 Colo. 432, 62 Pac. 202, 205, held:
“That a ballot should be admitted if the spirit and intention of the law are not violated, even though not literally in accordance with its provisions; and. that unless the statute declares that a strict compliance with its requirements by the voters is essential to have their ballots counted, the courts will not undertake to-disfranchise them, if, in the attempted exercise of their right, there is manifestly an effort to comply in good faith with the statutory requirements.”
Authorities might be multiplied, but no useful purpose would be subserved thereby. On the other hand, it is true that the courts of last resort in many, and, perhaps, a majority, of the states having the so-called Australian-ballot law have inclined to give a stricter and less liberal construction of its provisions. In so doing they have disregarded the more liberal rules of construction which obtain in Australia, whence many provisions of these laws are derived. In most cases, however, the rule of construction thus indorsed is authorized by the plain letter of the statute in the particular state adopting it, though it must be confessed *243that at least two, and perhaps more,, of the states have applied with great vigor the rule excluding ballots on account of distinguishing marks thereon, although the lawmakers of such states failed to enact provisions authorizing'such decisions. Nevertheless, what Jeremy Bentham styled “judge-made law” is now gravely commended to us as a controlling factor in determining the questions here pending. Inasmuch as our statute does not, in terms, exclude ballots from the eount because of distinguishing marks, the question here presented is not so much one of construction as whether we shall read into the statute words not placed there by the legislature.
Returning now to the statute, and considering directly the matter of distinguishing marks thereunder, it may be remarked that in enacting section 25 the legislature assumed, if it , did not intend, that some ballots with marks upon them other than those required by the statute should be counted, at least in part. It is there provided, in substance and effect, that if it is impossible to determine the voter’s choice for a given office, his ballot for such office shall be rejected, but that it shall be counted for other offices as to which the voter’s will is clear. Of course, if there were no mark upon the ballot made with reference to the office for which it is not to be counted, it plainly could not be counted for that office, and a legislative expression to that end would be wholly unnecessary. It is, therefore, certain that the provision was made upon the supposition that certain marks would be made upon the ballot for a given office from which it would not be possible to glean the voter’s intention ; still, the ballot is to be counted for other offices named therein, notwithstanding it bears the ineffective marks thus made, except in cases where *244the marks are of such nature as to exclude the ballot •under other clauses of that section or other sections of the statute. Again, it is provided in the same section that “if the voter marks more names than there are persons to be elected to an office . . . his ballot shall not be counted for such office.” This clearly implies that although he may have marked more names than there are persons to be elected to an office, and thus made one or more marks not required by the statute, his ballot may still be counted for other offices. This conclusion is irresistible, because the only provision in the statute for excluding a ballot upon which a voter marks more names than there are persons to be elected to an office is the one providing that it “shall not be counted for such office.”
That all ballots having marks upon them which are unnecessary and which might possibly serve to distinguish them from others are not to be excluded from the count, logically follows from the fact that the law expressly provides that ballots marked in a particular manner shall be so excluded. The maxim, “expressio unius est exclusio alterius,” is directly applicable and controlling in the construction of this statute, and if there were no other provision from which it could be fairly inferred that the legislature intended that ballots containing certain distinguishing marks should not be included in the enumeration, I would join Mr. Chief Justice Doster and Mr. Justice Pollock in holding that distinguishing marks, other than those designated or referred to in section 25, could not operate to exclude a ballot from the count. I am constrained to believe, however, that section 27 may not be ignored in determining what ballots are rendered ineffective because of distinguishing marks. It is there provided that “any person who shall . . . mark or fold *245his ballot so that it can be distinguished, or allow his ballot to be seen by any person with an apparent intention of letting it be known how he is about to vote . . . or who shall place upon or induce any person to place upon his . . . ballot, any character or mark for the purpose of identifying said ballot,” shall be guilty of an offense for which a penalty is prescribed in said section. In view of the maxim, ‘ ‘ crimen omnia ex se nata vitiat, ’ ’ I am unable to see how one who marks or folds his ballot so that it can be distinguished, with an apparent intention of letting it be known how he is about to vote, or who places upon his ballot a character or mark for the purpose of identifying it, in violation of the plain provisions of this statute, can be heard to complain at the refusal of election boards or courts to give effect to his unlawful exercise of the right of suffrage by counting his .ballot ; and it is quite certain that a candidate for whom the vote was intended can have no standing in a court to urge that he be awarded the fruits of an act tainted with crime, and committed in violation of a penal statute.
Without restating my views as given in the majority opinion of the court, I only desire to avoid a misapprehension of them by specifying that it is not believed that an election board, whose duties are merely ministerial, has any authority to receive evidence as to a voter’s intention. In the dissenting opinion, attention is called to the difficulties to be encountered in an application of the “intention of the voter theory.” While admitting that one who pursues that course is not exempt from embarrassment, it is submitted that patient and learned thought and research have not yet discovered a method of dealing with the subject which is less obnoxious to objection and criticism. The dif*246ficulties which must be encountered under any system find illustration is this case.
Herein, all ballots not otherwise objectionable, having crosses within the prescribed squares, were counted. Some of these crosses were small, others were large; some were in the center, others at the sides, and still others in the corners of the squares. Authorities are agreed that if the cross made within the square sufficiently conforms tó the statute the vote must be counted, although the form or location of such cross might possibly serve as a distinguishing mark. S«ich being the law, suppose, by prearrangement, the crosses upon a given ballot were all made in the lower left-hand corners of the squares, that fact would serve to distinguish the ballot, and still it would have to be counted by the judges of election, and in case of contest, by the courts, unless by evidence aliunde the vicious compact should appear. It would be easy to point out other methods of marking a ballot so as to distinguish it without destroying its effectiveness, in the absence of evidence. Can it then be assumed that the legislature, without an expression to that effect, intended that every mark upon a ballot which might serve to distinguish it from others should render such ballot impotent ? If such a rule had been applied in this case, several ballots for Mr. Hughes would have been excluded which were in fact included in the count. One ballot was soiled as by a sleeve or dirty hand, probably the latter. Another had a short, irregular mark upon it, as if carelessly made by the voter while examining the ballot, by pushing or drawing the pencil. It was near the cross-mark opposite Mr. Hughes’s name, and connected with it, though partly without the square. It clearly served to distinguish the ballot from all others ; still it was counted *247by unanimous agreement. Many ballots which were properly marked for Mr. Parker in the democratic or citizens’ column, or both, were rejected because op-j posite the blank for mayor on the so-called “independ-' ent ticket,” and in the square provided for that‘ purpose, a cross-mark was also placed. If the result had been affected, I would have dissented from the decision of the court in excluding them. The ballotst were not disfigured or mutilated. They were neither' in terms nor by fair implication denied enumeration under the provisions of section 25, and it cannot reasonably be deduced that the crosses so made were intended to serve as distinguishing marks, so as to place such ballots under the ban of section 27.
The decision in the case of Farnham v. Boland, 134 Cal. 151, 66 Pac. 200, which holds adversely to the views above expressed, was in fact rendered under a statute widely different from ours, and is not pertinent.